STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Peter ENNS Martens

|, Corey Grubbs, declare and state as follows:

_ On August 13, 2019, at approximately 5:00 PM, Peter ENNS Martens entered the
United States via the Lincoln Juarez Bridge in Laredo, Texas while operating his
Chevrolet Silverado pickup.

_ Inthe primary inspection area, ENNS provided a negative oral Customs declaration
to Customs and Border Protection Officers (CBPO). ENNS stated that he was the
registered owner of the vehicle and that he was travelling to Ontario, Canada. The
primary CBPO observed that ENNS was nervous and that his hands were visibly
shaking. ENNS was referred to the secondary inspection area for further inspection.

_ In the secondary inspection area, an X-Ray inspection revealed an anomaly in the
wall of the vehicle behind the back seat. Inspection with a CBP canine resulted in a
positive alert for the presence of the odor of narcotics. Further inspection of the wall
behind the back seat of the vehicle revealed bundles of powdery substances that
field tested positive for the properties of both cocaine and heroin. A total of 12.86
kilograms of cocaine and 3.06 kilograms of heroin were removed from the back wall.

. Special Agents with Homeland Security Investigations (HS!) responded to the
seizure. HSI special agents read ENNS his Miranda Rights in the English language.
ENNS stated that he understood his Miranda warnings and agreed to speak to HSI
special agents regarding the seizure.

. During the interview, ENNS stated that he purchased the vehicle approximately one
year ago. ENNS stated that the only mechanical work that has been done to the
vehicle was the replacement of the transfer case which he performed himself.

_ ENNS then requested an attorney and the interview was terminated.

__ENNS was arrested and transported to the Webb County Jail.
| declare (certify, verify, or state) under penalty of perjury that the forgoing is true and

 

 

correct. Executed on the fe day of Avgust
2014
Corey Gtubbs
Special Agent

Homeland Security Investigations

Having reviewed the foregoing declaration, I find probable cause that the defendant(s)

named above committed an offense against the laws of the United States and may therefore be

further detained pending presentment before a judicial officer.

Executed on the day of , 20

 

UNITED STATES MAGISTRATE JUDGE
